Citation Nr: 0905398	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis, 
left hip, with aseptic necrosis of the femur head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought.  

In October 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence does not demonstrate onset of any hip complaints 
and/or disorder until some 30+ years after service.  The 
Court has held that VA is not required to obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).

Nevertheless, at his hearing before the undersigned, the 
veteran indicated that he underwent a hip replacement in 
November 2007; however, the Board was unable to locate the 
records associated with that treatment and the Statement of 
the Case of May 2008 does not indicate that any such records 
were considered by the RO.  The VA's statutory duty to assist 
the veteran includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA treatment records 
associated with his left hip 
replacement surgery for the period from 
November 2007 to the present should be 
obtained and associated with the claims 
folder in order to give the veteran 
every consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  If the search 
for such records have negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

2.  After the development requested above 
has been completed to the extent possible 
as well as any other development deemed 
necessary, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




